Citation Nr: 1817316	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for left knee degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1981 to September 1986.  The Veteran's awards and decorations include the Combat Action Ribbon and the Purple Heart Medal 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing via videoconference in his May 2013 VA Form 9 (substantive appeal).  Subsequently, in June 2016, the Veteran withdrew his request for a Board hearing.  As the hearing request has been withdrawn, the Board may proceed to the merits.  38 C.F.R. § 20.702(e) (2017).

In December 2016, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In October 2017, the Veteran was afforded a VA examination for knee and lower leg conditions, to assess the severity of his left knee disability.  This VA examination was incomplete, however, as it did not sufficiently address the symptoms and severity of the Veteran's left knee condition during flare ups.  Although other medical records have indicated that the Veteran's left knee does suffer from flare ups, the October 2017 VA examiner stated that the examination was not being conducted during a flare up, and she did not attempt to fully assess the Veteran's additional left knee symptoms and disability during flare ups.  The recent case of Sharp v. Shulkin, 29 Vet. App. 26 (2017), requires that VA examiners should provide an opinion as to additional functional loss during flare ups of musculoskeletal disability, and should not simply state that they are unable to offer such an opinion without resorting to speculation, based on the fact the examination was not performed during a flare up.  

In addition, the December 2016 Board remand that ordered this new VA examination, set forth specific instructions regarding evaluation of flare ups, and the October 2017 VA examination did not comply with the Board's instructions.  The December 2016 Board remand specifically instructed that, in the new VA examination, the clinician must address range of motion loss due to pain and any functional loss during flare ups, and must express an opinion on whether pain could significantly limit functional ability during flare ups, and also instructed that these determinations, if feasible, should be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare ups.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, for the foregoing reasons, a remand is required to obtain a new VA examination of the Veteran's left knee disability.

In addition, the Veteran has asserted a claim for a TDIU, and his combined disability ratings meet the requirements for a potential schedular TDIU under 38 C.F.R. § 4.16(a).  As recently as June 2016, when the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the record showed that the Veteran was employed 40 hours per week, which normally excludes the assignment of a TDIU.  In addition, a May 2017 VA treatment record documented that the Veteran was still employed.  The Veteran has argued, however, that his present employment situation is analogous to a sheltered work environment, and that he is only able to work because of the multiple special accommodations his supervisor provides.  The December 2016 Board remand instructed the AOJ to contact the Veteran.  The AOJ sent the Veteran a letter requesting additional information about his employment, but received no reply.  Therefore, the Board in this remand is giving the Veteran an additional opportunity to respond, and is instructing the AOJ to continue its attempts to develop information on the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's left knee degenerative joint disease and associate the records with the claims file. 

2.  Afford the Veteran an opportunity to submit additional evidence or information regarding his employability, to include any evidence of sheltered work, incapacity for competitive employment, medical or other opinions regarding disability interfering with work capacity, pay statements, etc.  All records and responses received should be associated with the claims file, and any indicated appropriate development undertaken.

3.  Following the completion of the above, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current nature and severity of his left knee degenerative joint disease.  The claims file, including a copy of this REMAND, must be provided to the examiner for review.  The examination report should include a detailed account of all the objective findings and observations relating to the Veteran's left knee degenerative joint disease. 

(a)  The examiner should conduct range of motion testing of knees (expressed in degrees), to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If pain on motion is observed, the examiner should indicate the point at which pain begins. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain the basis for this decision

(b) The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his left knee symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

The examiner should provide a complete explanation and reasoning to support his/her conclusions, including the evidence relied upon for those conclusions.

4.  Then, request a qualified medical professional to comment on the impact of his service-connected disabilities on his employability, and describe the functional limitations related to his service connected disabilities. Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.


5.  Thereafter, the AOJ should re-adjudicate the claims on appeal, including the issue of entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




